Title: To James Madison from Daniel Clark, 24 March 1803
From: Clark, Daniel
To: Madison, James


SirNatchez 24 March 1803
I came to this place two days since to confer with the Governor of the Territory & Genl. Wilkinson on the approaching Changes in Louisiana & to communicate to them such intelligence as I had procured of the views of the French with respect to us. On my way up I met a Doctor Watkins formerly of Kentucky now of St. Louis at the Ilinois who returned last Year to the U. S from France where as well as in Spain he had been endeavoring to procure a grant of 3,000,000 Acres of Land on the West of the Mississippi. He is in hopes either by Money or Interest to obtain this of the French as soon as they arrive, and offers to bring over to them 1200 Families. From his Conversation & the doctrines he inculcates in the Minds of the People of the Western states by persuading them that they will find their Interest advanc’d by the neighborhood of the French while he admits the integrity of the Union may be affected by it, I look on him as a very dangerous Man, against whom Measures ought to be taken whenever he returns to Kentucky or any other part of the U. S. to put his Plans into Execution and it might perhaps be adviseable that the President should make use of his influence over the People of Kentucky to induce them to dissolve the Company whose Agent Watki⟨ns⟩ is, and who are all well known in Lexington.
The baggage of the Prefect appointed for Luisiana had arrived in Orleans before I left it. I anxiously wish to hear from you & hope you may point out some thing in which I can be useful at the present eventful Moment. I have the Honor to remain with respect & Esteem Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1).



   
   Kentuckian John Watkins married into “one of the most respectable & numerous families in Louisiana,” was recommended by Claiborne for the post of secretary of the territory, and was appointed to both the legislative council and the position of recorder at New Orleans. He served as mayor of New Orleans from 1805 to 1807 and was Speaker of the territorial House of Representatives. Although Claiborne described him in 1806 as “a faithful, vigilant officer” deserving of his confidence, a year later Watkins’s behavior during Burr’s conspiracy inspired fears that he had abandoned his principles and Claiborne removed him from the mayoralty (Carter, Territorial Papers, Orleans, 9:222, 346, 426, 481–82, 675, 731, 734; Thomas Perkins Abernethy, The Burr Conspiracy [New York, 1954], p. 227).


